Citation Nr: 0209356	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for a left heel condition, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 until April 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.

This appeal was before the Board in January 1996.  At that 
time a remand was ordered to accomplish further development.  
The file has now been returned to the Board for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left heel condition is currently productive 
of complaints of pain and occasional swelling; objective 
findings reveal tenderness to palpation over the plantar 
ligaments, though the examination was within normal limits.  


CONCLUSION OF LAW

The criteria for a ten- percent disability evaluation, but 
not higher, for a left heel condition have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.71a, Diagnostic Code 5010-5273 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural history

A review of the claims file reveals that the veteran was 
first awarded service connection for a left heel condition in 
May 1981.  The RO assigned a noncompensable rating, effective 
March 1981.  In July 1987, the Board denied an increased 
rating.  Following this, the veteran requested an increase in 
his disability rating by letter dated February 1989.  The RO 
considered and denied the claim in a January 1993 rating 
decision.  The veteran disagreed with that determination and 
initiated an appeal.  In December 1996 the Board reviewed the 
case and ordered a remand.  Specifically, the RO was 
requested to obtain documents from the Social Security 
Administration (SSA), schedule the veteran for an orthopedic 
examination.  Such development has since been completed. 

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 [hereafter VCAA] was passed that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001). To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1993, and 
supplemental statements of the case issued in November 1993, 
May 1994, October 1994 and April 2002.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, per the 
December 1996 Board remand, the RO obtained documents 
relating to the veteran's SSA disability determination and 
associated them with the claims file.  Additionally, the 
Board observes that the veteran was afforded VA examinations 
in December 1993 and December 1998 in connection with his 
claim.  Moreover, the evidence associated with the claims 
file includes an April 1992 treatment report from private 
physician D.S., D.O.  Finally, a transcript of the veteran's 
August 1993 hearing is of record.  There is no indication 
that there is any outstanding evidence that could 
substantiate the claim.  Accordingly, as the record is 
complete, the requirement that the RO advise the veteran of 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

As previously noted, the veteran is presently assigned a 
noncompensable rating under Diagnostic Code 5273 for a left 
heel condition.  Under Diagnostic Code 5273, pertaining to 
malunion of the os calcis or astragalus, a 10 percent 
evaluation is warranted for moderate deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2001).  A twenty percent 
evaluation is for application where the evidence demonstrates 
marked deformity.  Id.  For the reasons discussed below, the 
Board finds that the evidence does warrant the next higher 10 
percent disability evaluation.  

When most recently examined by VA in December 1998, the 
veteran complained of left ankle pain, as well as occasional 
swelling.  The pain was localized between the inferior to the 
lateral and medial malleolus.  Upon physical examination, the 
left ankle and heel were grossly normal.  The veteran had a 
full range of motion in dorsiflexion, planter flexion, 
inversion and eversion.  Drawer's test was negative.  There 
was tenderness to palpation over the plantar ligaments 
bilaterally.  The veteran walked slowly and painfully with 
the aid of a cane.  X-rays of the feet showed no significant 
interval change from the veteran's pervious examination in 
1993.  A talor beaking on the left was demonstrated through 
such radiological findings.  The examiner noted that overall, 
the left ankle was within normal limits.  
The examiner rendered a diagnosis of status post os calcis 
fracture to the left ankle.  The veteran was also diagnosed 
with plantar fasciitis.  The second diagnosis was noted to be 
a common and natural occurrence in middle-aged men, and the 
examiner stated that it was a painful condition.  The 
examiner stated that it would be pure conjecture to propose 
the exact percentage to which each condition contributed to 
the veteran's complaints.  

In June 1999, the VA examiner submitted an addendum to the 
December 1998 examination.  In that statement he explained 
that a frequent complication of an os calcis fracture is the 
development of subtalar arthritis, which is an inflammation 
of the calcaneal joint.  The examiner then stated that "the 
veteran's history was consistent with a subtalar arthritis 
and physical findings are often unremarkable."

As shown by the findings of the December 1998 VA examination, 
the veteran does not have a moderate or marked deformity of 
the left ankle such as to warrant a compensable evaluation 
under Diagnostic Code 5273.  Indeed, the left ankle was found 
to be within normal limits.  Moreover, no other medical 
evidence of record contradicts the December 1998 findings.  
An earlier VA examination conducted in December 1993 showed 
mild left subtalar arthritis.  As noted in the December 1998 
examination, x-rays showed no worsening of the left foot.  
Furthermore, an April 1992 examination performed by D.S., 
D.O., detected no deformities of the veteran's feet.  The 
veteran was noted to ambulate full weight bearing without 
evidence of distress. 

Despite the fact that the objective medical evidence does not 
show deformity or loss of motion with respect to the 
veteran's left foot, the file does contain x-ray findings of 
arthritis.  This necessitates contemplation of Diagnostic 
Code 5003.  That Code section states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 38 C.F.R. § 4.71a, 
Code 5003.  Moreover, a compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful 
motion) is in order where arthritis is established by x-ray 
findings where there is painful motion of a major joint even 
if no actual limitation of motion of the affected joint is 
demonstrated. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.

Thus, under Lichtenfels, the veteran is entitled to an 
increased rating for the pain associated with his arthritis 
of the left foot.  This is consistent with DeLuca principles, 
which provide for an increased rating for musculoskeletal 
disabilities on the basis of functional loss objectively 
supported and evidenced by weakness, fatigability, 
incoordination and pain on movement.  

The Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A 10 percent rating for a left heel condition is granted, 
subject to the law and regulations governing the award of 
compensation benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

